April 01, 2011

Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201
Ms. Melissa J.  Armstrong
Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, TX 75201

RE:   Case Number:  08-0244
      Court of Appeals Number:  05-04-01358-CV
      Trial Court Number:  03-00675

Style:      BASIC CAPITAL MANAGEMENT, INC., AMERICAN REALTY TRUST, INC.,
      TRANSCONTINENTAL REALTY INVESTORS, INC., CONTINENTAL POYDRAS CORP.,
      CONTINENTAL COMMON, INC., AND CONTINENTAL BARONNE, INC.
      v.
      DYNEX COMMERCIAL, INC. AND DYNEX CAPITAL, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312  ext.  41367.   The  Motion
for Leave to Amend Petition for Review is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |